DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a method and apparatus for adjusting the ground speed of a mower based on vertical movement of a deck, classified in A01D34/006.
II. Claims 21-22, drawn to an apparatus for controlling a mower based on a stored map, classified in A01D34/008.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, modes of operation, functions and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
The invention of group I is drawn to the adjustment of a mower ground speed according to a vertical height of a mower deck. The invention of group II has no claims drawn to such an invention. Similarly, the invention of group II requires the control of a mower power plant or mower deck based on information from a characteristic map, which is not required by the invention of group I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Brian Tucker on 12/30/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 10 is objected to because of the following informalities:  line 3, “monitoring load” should be changed to –monitoring a load—.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 6 refers to “each mower deck” (and “the respective mower deck”). However, independent claim 1, from which claim 6 depends, recites “one or more mower decks” which is a positive recitation of only one deck. Therefore it is unclear if claim 6 means to claim the originally established one mower deck or plural mower decks. 
Claim 6 sets forth “one or more sensors for monitoring the vertical movement of…”. However, it is unclear how this recitation of sensor(s) relates to the sensor(s) already set forth in independent claim 1, from which claim 6 depends. It is unclear if these sensors are one and the same or different sensors altogether.
Claim 10 refers to “each mower deck” (and “the respective mower deck”). However, independent claim 1, from which claim 10 depends, recites “one or more mower decks” which is a positive recitation of only one deck. Therefore it is unclear if claim 10 means to claim the originally established one mower deck or plural mower decks. 
Claim 15 recites the limitation "the monitored load" in the final two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka JP 2014143984 A.

Independent Claim 1: Oka discloses a mower comprising: 
a power plant (E) that causes the mower to travel with a ground speed; 
one or more mower decks (15) housing one or more cutting blades (20L, 20R); 
one or more sensors (107) for monitoring vertical movement of the one or more mower decks; and 
a control module (100) that receives the monitored vertical movement from the one or more sensors and generates one or more control signals for causing the ground speed to be adjusted based on the monitored vertical movement such that the ground speed of the mower is adjusted based on the monitored vertical movement of the one or more mower decks (first described in the Abstract), as per claim 1.
  
Dependent Claims 2, 6: Oka further discloses wherein the one or more sensors (107) include one or more sensors that are positioned on a main body (1) of the mower (as seen in the enlargement of Fig. 1, bracket 108 is connected to the main body), as per claim 2;
wherein each mower deck (15) includes one or more sensors (107) for monitoring the vertical movement of the respective mower deck, as per claim 6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka.

Dependent Claim 8: The mower is disclosed as applied by Oka above. While Oka does not specifically discloses a location module that provides location information of the mower to the control module; wherein the control module associates the monitored vertical movement with corresponding location information, as per claim 8, the examiner takes official notice that off-the-shelf controllers/computers today are already configured and equipped to associate location information with sensed information such as that of Oka’s sensed vertical deck movement

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Jansen et al. 7,594,377.

Dependent Claim 10: The mower is disclosed as applied above. However, Oka fails to disclose - Page 20 -Docket No. 21321.29wherein each mower deck includes one or more motors for driving the one or more cutting blades and wherein at least one of the one or more mower decks also includes one or more load sensors for monitoring load of at least one of the one or more motors, wherein the control module also receives the monitored load from each load sensor and generates one or more control signals for causing the ground speed to be adjusted based on the monitored load 
Jansen discloses a similar mower wherein each mower deck (seen in Fig. 1) includes one or more motors (24) for driving the one or more cutting blades (26) and wherein at least one of the one or more mower decks also includes one or more load sensors (30) for monitoring load of at least one of the one or more motors, wherein the control module (20) also receives the monitored load from each load sensor and generates one or more control signals for causing the ground speed to be adjusted based on the monitored load such that the ground speed of the mower is adjusted based on the load required to drive the one or more cutting blades (see claim 1), as per claim 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also adjust the ground speed of mower based on a monitored blade motor load as taught by Jansen on the mower of Oka in order to prevent stalling out the motors when heavy or tall grass is encountered.

Dependent Claim 15: While neither Oka nor Jansen discloses - Page 21 -Docket No. 21321.29a location module that provides location information of the mower to the control module; wherein the control module associates the monitored vertical movement and the monitored load with corresponding location information, as per claim 15, the examiner takes official notice that off-the-shelf controllers/computers today are already configured and equipped to associate location information with sensed information such as that of Oka’s sensed vertical deck movement and Jansen’s sensed blade motor load. 

Allowable Subject Matter
Claims 3-5, 7, 9, 11-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 30, 2021